       Case 1:17-cv-00957-AJN-BCM Document 141 Filed 04/27/20 Page 1 of 2

                                                                                  Sanford Heisler Sharp, LLP
                                                                                  1350 Avenue of the Americas, Floor 31
                                                                                  New York, NY 10019
                                                                                  Telephone: (646) 402-5650
                                                                                  Fax: (646) 402-5651
                                                                                  www.sanfordheisler.com
                                                     04/27/2020
David Tracey, Senior Litigation Counsel
(646) 402-5667
dtracey@sanfordheisler.com                New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore
                                                               Application DENIED. The Court GRANTS plaintiffs' request for a pre-
                                                               motion discovery conference (Dkt. No. 107) and will conduct a telephonic
                                                               pre-motion discovery conference on May 14, 2020 at 10:00 a.m. At
                                             April 24,    2020 that time the parties are direct to call (888) 557-8511 and enter the access
                                                               code 7746387. In advance of the conference, and no later than May 11,
                                                               2020, the parties shall file a joint letter succinctly stating their respective
VIA ECF                                                        positions on the plaintiffs' motion and the status of their ongoing attempts
Hon. Barbara Moses                                             to resolve the dispute among themselves. If the parties resolve the dispute
                                                               among themselves prior to May 11, plaintiff shall promptly withdraw its
Daniel Patrick Moynihan Courthouse                             request for a pre-motion discovery conference.
500 Pearl Street, Room 740
                                                                 ___________________________________________
New York, NY 10007                                               Barbara Moses, U.S.M.J.
                                                                 April 27, 2020
         Re:       Julian, et al. v. Metropolitan Life Insurance Co., No. 1:17-cv-00957-AJN-BCM
                   Motion to Compel 30(b)(6) Designee on MetLife’s ESI

Dear Magistrate Judge Moses:

       We write regarding Plaintiffs’ request for a pre-motion conference to compel a 30(b)(6)
designee on Defendant Metropolitan Life Insurance Company’s (“MetLife”) electronically stored
information (“ESI”). Plaintiffs filed this request via letter motion on February 20, 2020, Dkt No.
107, and Defendant filed a response in opposition on February 25, 2020, Dkt. No. 110. On
February 28, 2020, the Parties jointly informed the Court that they had agreed to further meet and
confer on the issues raised in their letters in order to attempt to resolve their dispute without further
need for court intervention. Dkt. No. 113. On March 5, 2020, on March 13, 2020, on April 3, 2020,
and on April 10, 2020, the parties informed the court that they were continuing their efforts to
resolve their dispute. Dkt. No. 116, 123, 130, & 136.

        In March and early April, Defendant’s counsel conducted interviews with potential
30(b)(6) designees and drafted written descriptions of certain systems about which Plaintiffs seek
testimony. On April 9, 2020, Defendant’s counsel provided those written descriptions to Plaintiffs’
counsel after relevant MetLife personnel reviewed the descriptions to ensure their accuracy. On
April 15, 2020, after reviewing ESI descriptions, Plaintiffs’ counsel provided Defendant’s counsel
with written questions concerning the systems, a request for documents relating to the ESI systems,
and a request that Defendant ultimately provide its written ESI summaries under oath. Defendant’s
counsel is working on providing responses to these requests, which may mitigate the need for
30(b)(6) testimony on certain of the ESI systems.

        Accordingly, the Parties jointly request that the Court continue to hold Plaintiffs’ motion,
Dkt. No. 107, in abeyance, and not set a date for a pre-motion conference until May 11, 2020. The
Parties intend to inform the Court by May 8, 2020 as to whether they have resolved their dispute.
     Case 1:17-cv-00957-AJN-BCM Document 141 Filed 04/27/20 Page 2 of 2
Hon. Barbara Moses
April 24, 2020
Page 2 of 2

       Respectfully,


/s/ David H. Tracey                       /s/ Melissa C. Rodriguez
David H. Tracey                           Melissa C. Rodriguez
SANFORD HEISLER SHARP LLP                 MORGAN, LEWIS & BOCKIUS
1350 Avenue of the Americas, 31st Floor   101 Park Avenue
New York, New York 10019                  New York, New York 10178
(646) 402-5650                            (212) 309-6000

Attorneys for Plaintiffs, the Members     Attorneys for Defendant
of the Collective Action, and the
Members of the Proposed Classes
